DETAILED ACTION

This action is in response to the claimed listing filed on 12/03/2020. 
Examiner’s Statement of Reasons for Allowance
Claims 1-3, 5-9, 11-15, 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a method, a computer product, and a computer system, for testing using simulated user personals. The claim invention recites, in part, to include at least features,
“…automatically identifying job roles, user software activities for the software to be tested, and objectives, wherein a software activity of the user software activities does not achieve a corresponding objective of the objectives:
generating a test operation sequence using the job roles, the user software activities, and the objectives to test the software, wherein the test operation sequence tests the software activity that does not achieve the corresponding objective;”
and
“generating a performance report for the execution of the test operation sequence, wherein the software is revised based on the performance report to have the user software activity achieve the corresponding objective.”,  as recited in in independent claim 1, and similarly in independent claims 7 and 13.

Close prior arts of record, Perera, “Persona Based Testing”, and in view of Olabiyi et al., US Pub No. US20200098353A1, are combined to disclose simulated personas and provide testing.
However, with the amendment to include the features above, Applicant submitted Perera disclose persona-based testing but does not disclose the features as amended.
Accordingly, the features, as recited above and incorporated into the software globalization management, are not found in prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



TTV
February 27, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191